Name: Council Regulation (EEC) No 2690/82 of 4 October 1982 on the conclusion of the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  Europe;  transport policy
 Date Published: nan

 No L 285/4 Official Journal of the European Communities 8 . 10 . 82 COUNCIL REGULATION (EEC) No 2690/82 of 4 October 1982 on the conclusion of the Agreeiment in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confe ­ deration on the application of the rules on Commu ­ nity transit is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit (') should be approved ; whereas the proposed amendment is the subject of recommen ­ dation No 1 /82 of the EEC/Switzerland Joint Committee on Community transit ; Whereas the purpose of the amendment is to permit T2L documents to be issued where Community goods are dispatched, under cover of a TIR carnet, from Switzerland via the territory of a third country to a Member State or vice versa ; whereas it is necessary to take the measures which the application in the Community of this provision requires, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1982 . For the Council The President H. GROVE (&gt;) OJ No L 294, 29 . 12 . 1972, p . 2 . /